--------------------------------------------------------------------------------

Exhibit 10.1
 
 EXECUTION VERSION
 
Amended and Restated Distribution Agreement
 
This Amended and Restated Distribution Agreement (the “Agreement”) is made as of
the 31st day of August, 2009, by and between Strategic Diagnostics Inc., a
Delaware corporation having its principal place of business at 111 Pencader
Drive, Newark, Delaware 19702-3322 USA (“SDI”), and the DuPont Qualicon Division
of E. I. du Pont de Nemours and Company having a place of business at
Experimental Station, Building 400, P.O. Box 80400, Route 141 and Henry Clay
Road, Wilmington, Delaware 19880-0400 USA (“Distributor”).
 
BACKGROUND
 
A.           SDI and Distributor entered into that certain Distribution
Agreement, dated as of March 28, 2008, including as subsequently amended on
December 19, 2008 and March 27, 2009 (the “Original Agreement”), pursuant to
which SDI appointed Distributor as its non-exclusive distributor of non-SELECT™
Products within the Territory.
 
B.           SDI and Distributor desire to amend certain terms and conditions of
the Original Agreement as further provided herein and desire that this Agreement
amend and restate the Original Agreement in its entirety.
 
C.           SDI and Distributor desire to express their mutual intent to enter
into a Joint Development Agreement (JDA) under which mutually agreed upon
product development opportunities in the food pathogen space may be pursued.
 
NOW THEREFORE, in consideration of their mutual promises and covenants herein
set forth, and all other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
TERMS AND CONDITIONS
 
1.           DEFINITIONS.
 
1.1              “Affiliate” means any person that directly or indirectly
controls, is controlled by, or is under common control with, a party to this
Agreement to the extent of at least fifty percent (50%) of the income or voting
interests of such person, or the ability to direct the affairs of such person.
 
1.2              “Agreement” has the meaning ascribed to it in the preamble.
 
1.3              “Customer” means a Territory Customer or an Expansion Territory
Customer.
 
1.4              “Distributor Indemnified Person” has the meaning ascribed to it
in Section 11.2.
 
1.5              “Distributor” has the meaning ascribed to it in the preamble.
 
1.6              “Expansion Territory” means the United States of America.
 
 
 

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
1.7              “Expansion Territory Customer” means a customer who shall take
delivery of the Products within the Expansion Territory.
 
1.8              “Field” shall mean Food Safety testing.
 
1.9              [The confidential material contained herein has been omitted
and has been separately filed with the Commission.] has the meaning ascribed to
it in Section 2.1(c).
 
1.10              “Indemnified Party” has the meaning ascribed to it in Section
11.1.
 
1.11              “Indemnifying Party” has the meaning ascribed to it in Section
11.1.
 
1.12              “Initial Term” has the meaning ascribed to it in Section 13.1.
 
1.13              “Laws” means all laws, statutes, rules, regulations,
ordinances and other pronouncements having the effect of law in any jurisdiction
in the Territory and, following the Second Expansion Date, the Expansion
Territory in which the Products to be supplied hereunder are packaged, stored,
shipped, handled, distributed or used, including those of any national,
supra-national, regional, state, provincial, county, city, local or other
Regulatory Authority therein.
 
1.14              “Non-Conforming Product” has the meaning ascribed to it in
Section 4.3(c).
 
1.15              “Person” shall mean any natural person, corporation,
partnership, limited liability company, proprietorship, association, trust, or
other legal entity.
 
1.16              “Products” means those products defined in Section 3.1 and in
Appendix A attached hereto.
 
1.17              “Purchase Orders” has the meaning ascribed to it in Section
4.2(a).
 
1.18              “Region” means either Europe or Asia-Pacific/the Rest-of-World
(excluding the Expansion Territory), as the context may require.
 
1.19              “Regional Market Share Target” means the sales targets
established for each Region in accordance with the terms hereof.  The Regional
Market Share Targets for each year of the Initial Term are set forth on Appendix
F.
 
1.20              “Regulatory Authority” means any national, supra-national,
regional, state, provincial, county, city or local regulatory or governmental
authority, agency, department, bureau, commission, council or other entity in a
regulatory or governmental jurisdiction in the Territory and, following the
Second Expansion Date, the Expansion Territory.
 
1.21              “Renewal Term” has the meaning ascribed to it in Section 13.2.
 
1.22               “Second Expansion Date” has the meaning ascribed to it in
Section 2.2(b).
 
 
- 2 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
1.23              “Specifications” means the Product specifications as agreed
upon by the parties and attached hereto as Appendix B.
 
1.24              “SDI” has the meaning ascribed to it in the preamble.
 
1.25              “SDI Intellectual Property” has the meaning ascribed to it in
Section 8.1.
 
1.26              “SDI Trademarks” shall mean the trademark rights for Rapid
ChekR and SELECT™, which are the exclusive property of SDI.
 
1.27              “Term” has the meaning ascribed to it in Section 13.2.
 
1.28              “Territory” means the world, other than the United States of
America.
 
1.29              “Territory Customer” means a customer who shall take delivery
of the Products within the Territory.
 
1.30              “Trademarks” means with respect to SDI, those trademarks and
designations of SDI that are listed on Appendix C and with respect to
Distributor, those trademarks and designations of Distributor that are listed on
Appendix C.
 
1.31              “Transfer Prices” means the applicable Transfer Prices as set
forth in Appendix A.
 
1.32              “Yearly Target Amount” has the meaning ascribed to it in
Section 2.3 below.
 
2.           APPOINTMENT OF DISTRIBUTOR.
 
2.1              Distribution within the Territory.
 
(a)           SDI hereby confirms the appointment of Distributor as a
distributor of the Products in the Field within the Territory, and Distributor
hereby confirms its acceptance of such appointment.  In accordance with
Distributor’s appointment as a distributor of the Products in the Territory,
Distributor is authorized to solicit orders within the Territory for the
purchase of Products by Territory Customers.
 
(b)           SDI and Distributor agree Distributor’s appointment as a
distributor of the Products in the Territory is on a non-exclusive basis.   SDI
(on its own behalf and on behalf of its Affiliates, and their agents and other
distributors) reserves the right to deal directly with any Territory Customer
located within the Territory and to fill for its own account or third party
distributor any order for Products that it receives directly from any such
Territory Customer.
 
(c)           [The confidential material contained herein has been omitted and
has been separately filed with the Commission.].  
  
 
- 3 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
(d)           Except as provided in Section 3 below, Distributor’s appointment
as a distributor of the Products in the Field in the Territory is limited to the
Products and excludes all other products manufactured or marketed by SDI or its
Affiliates.  
 
2.2              Co-Exclusive Distribution in the Expansion Territory.
 
(a)           If and when Distributor’s cumulative purchases of all Products
meets or exceeds the Yearly Target Amount and the Regional Market Share Targets
for year two (2), each of SDI and Distributor agree that, unless expressly
waived by Distributor or SDI, it will negotiate in good faith with the other to
agree on the terms and conditions of an agreement (the “Expansion Agreement”)
pursuant to which Distributor will be appointed as the co-exclusive distributor
with SDI of the Products in the Expansion Territory (the “Expansion Agreement”),
which agreement may be a separate agreement or an amendment to, or amendment and
restatement of, this Agreement.
 
(b)           Upon the execution and delivery of, and pursuant to, the Expansion
Agreement (the date of the Expansion Agreement being the “Second Expansion
Date”), Distributor will be appointed by SDI as the co-exclusive distributor of
the Products in the Expansion Territory and Distributor shall thereafter be
authorized during the Term to solicit orders in both the Territory and the
Expansion Territory for the purchase of Products by Customers unless otherwise
provided in this Agreement or the Expansion Agreement.
 
(c)           SDI and Distributor agree Distributor’s appointment as a
distributor of the Products in the Expansion Territory will be on a co-exclusive
basis with SDI.  Unless otherwise agreed, the Expansion Agreement shall reserve
SDI’s right to deal directly with any Expansion Territory Customer located
within the Expansion Territory and to fill for its own account any order for
Products that it receives directly from any such Expansion Territory Customer.
 
(d)           Except as provided in Section 3 below or as otherwise agreed in
the Expansion Agreement, Distributor’s appointment as a distributor of the
Products in the Expansion Territory is limited to the Products and excludes all
other products manufactured or marketed by SDI or its Affiliates.
 
(e)           SDI represents that, as of the date hereof, it is the sole
distributor of Products in the Expansion Territory and can in its sole
discretion appoint distributors of the Products in the Expansion
Territory.  Prior to the Second Expansion Date, SDI agrees that it shall not
appoint any other person as a distributor of the Products in the Expansion
Territory unless such appointment is subject to Distributor’s right hereunder to
become the co-exclusive distributor of the Products with SDI in the Expansion
Territory pursuant to the Expansion Agreement.  Nothing herein shall prevent SDI
from establishing distribution of any products or Products within the Territory.
 
2.3              Yearly Purchase Targets and Regional Market Share
Targets.  Appendix F attached hereto sets forth the aggregate target number of
test strips for purchases of all Products by Distributor for distribution within
the Territory (the “Yearly Target Amount”) and the Regional Market Share Targets
for each year of the Initial Term.  Distributor and SDI shall negotiate in good
faith to set the Yearly Target Amount and Regional Market Share Targets for each
year of the Term following the Initial Term and the Yearly Target Amount and
Regional Market Share Targets for each such year shall be set at least 30 days
prior to the end of the Term.
 
 
- 4 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
2.4              Sub-Distributors.  In acting hereunder as a distributor of the
Products in the Territory or the Expansion Territory, Distributor may utilize
sub-distributors provided that (i) such sub-distributors agree in writing to be
bound by terms and conditions consistent with the terms and conditions contained
in this Agreement, and (ii) Distributor remains liable for all the work, acts
and omissions of its sub-distributors, including compliance with the terms of
this Agreement.  No subcontracting shall release Distributor from its
responsibility for its obligations under this Agreement.
 
3.           PRODUCTS.
 
3.1           OEM Products.  The Products are those OEM, custom labeled products
manufactured and/or offered for sale by SDI and its Affiliates and specified on
Appendix A attached hereto. SDI reserves the right to discontinue making the
Products in the Territory or the Expansion Territory for any reason or no reason
upon sixty (60) days prior written notice to Distributor; provided, however,
that (1) in the event of any complete or partial discontinuance of a Product,
SDI shall, upon Distributor’s request, supply Distributor with a quantity of
such discontinued Product in an amount as requested by Distributor (not to
exceed the maximum amounts that SDI would be obligated to supply to Distributor
hereunder had such Product not been discontinued upon the terms of this
Agreement)  or grant to Distributor the right to distribute SDI’s or its
Affiliates’ product(s) that have replaced such discontinued Product (if any)
upon the terms of this Agreement and custom label such replacement product(s)
for Distributor, in which case such replacement product(s) shall be deemed
Products for purposes of this Agreement and (2) in the event of any
discontinuance of any portion, but not the whole, of a Product then Distributor
shall continue to have the right to distribute the portions of such Product that
have not been discontinued upon the terms of this Agreement and such portions
shall be deemed Products for purposes of this Agreement.
 
3.2           Product Intended Use.  Distributor and sub-distributors shall not
knowingly sell or offer to sell or otherwise market Products other than for
their intended use.  Products shall not be combined with Distributor’s or
sub-distributor’s products or systems without the express written consent of
SDI.
 
3.3           Joint Development Agreement. The parties shall in good faith
explore product development concepts and ideas in the food pathogen testing
space.  In the event that the parties identify a mutually agreed upon product
development program they shall use commercially reasonable efforts to enter into
said program under a Joint Development Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
4.           FINANCIAL PROVISIONS.
 
4.1          Transfer Prices.  SDI shall sell the Products to Distributor at
SDI’s applicable Transfer Prices as provided in Appendix A.  Such Transfer
Prices shall be fixed for the Initial Term and shall apply to all purchases by
Distributor of Products regardless of whether the Products are being purchased
for distribution within the Territory or the Expansion Territory.  Following the
Initial Term, the Transfer Price for each Product may be increased on an annual
basis provided that (i) the annual increase of a Transfer Price for any Product
may not be more than five percent (5%) of the prior Transfer Price for such
Product or, if greater, the proportionate percentage increase in the cost of raw
materials price for such Product as supported by SDI documentation and (ii) that
SDI provides at least sixty (60) days prior written notice of any such
increase.  In the event Distributor reasonably considers such price increases to
be excessive, Distributor shall have the right at its discretion to discontinue
the affected Product or to terminate this Agreement on ninety (90) days written
notice to SDI.  Notwithstanding anything contained herein to the contrary, in
the event SDI or its Affiliates sell to a third party the Product(s) at lower
price(s) or at better terms than the price(s) and terms set forth in this
Agreement, SDI shall offer the lower price(s) and better terms to Distributor
for as long as they are available to the third party; provided that Distributor
is purchasing a comparable volume of the Product as such third party.
 
4.2          Supply of the Product.
 
(a)           General.  SDI shall use commercially reasonable efforts to produce
and supply to Distributor its requirements of the Product in response to firm
purchase orders for the Products (“Purchase Orders”) by the delivery dates
specified.  Distributor will not purchase any Products manufactured by SDI from
any resellers or other distributors.  Distributor will purchase the Products
exclusively from SDI for sale in the Field within the Territory and, following
the Second Expansion Date, the Expansion Territory.
 
(b)           Forecasting and Ordering.
 
(i)           Rolling Forecasts.  The parties agree that at the beginning of
each calendar quarter Distributor shall submit to SDI a non-binding forecast of
Products that Distributor anticipates ordering from SDI during the following six
(6) month period.
 
(ii)           Purchase Orders.  Distributor acknowledges that Products are
produced in full lot quantities of 400 cans per Product and that all Purchase
Orders submitted by Distributor for Products shall be in full lot
quantities.  The form of Purchase Order is attached hereto as Appendix D.  Each
Purchase Order shall be placed by Distributor with SDI either by facsimile or
e-mail and shall set forth for each Product, the quantity ordered (in full batch
quantities) and delivery date.  Distributor shall purchase all such Products
ordered and delivered as specified in a Purchase Order.  Should Distributor
place a Purchase Order not in substantial conformance with the requirements set
forth in this Section 4.2(b)(ii), or which exceeds 1600 cans per Product, SDI
shall not be obligated to fill such orders within the specified lead time, or
may reject such orders.  However, SDI shall use its commercially reasonably
efforts to fulfill all or the maximum portion of such non-conforming Purchase
Order.  If SDI notifies Distributor that it is unable to fill a Purchase Order,
it shall indicate the portion of such purchase order SDI cannot supply by the
requested delivery date and specify alternate delivery dates.  All Products
shall be ready for shipment from SDI’s Newark, Delaware location on the date as
set forth in the applicable Purchase Order. All Product shall be delivered
F.O.B. SDI or SDI’s contract manufacturer, and title, possession and risk of
loss shall pass to Distributor upon delivery of Products to Distributor’s
designated carrier.
 
 
- 6 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
(c)           Terms of Orders.  The only terms in a Purchase Order, submitted by
Distributor and accepted by SDI, that are recognized under this Agreement are
those that pertain to quantity, delivery dates and the Products ordered.  No
other terms that would modify the obligations of the parties under this
Agreement are accepted.
 
4.3          Quality.
 
(a)           Specifications.  SDI hereby warrants to Distributor that the
Products sold to Distributor hereunder shall meet the Specifications as of the
date of sale, are fit for their intended use and comply with all laws and
regulations applicable to their manufacture, sale, packaging and labeling.
 
(b)           Independent Testing.  In the event of an unresolved dispute as to
conformity of a Product with the applicable warranties set forth in subsection
(a) above, the parties shall within thirty (30) days appoint an independent
first class laboratory to undertake the relevant testing and its findings shall
be conclusive and binding upon the parties.  All costs relating to this process
shall be borne solely by the unsuccessful party.
 
(c)           Replacement Product.  Where Product which has been delivered has
been shown not to conform to the warranties set forth in subsection (a) above
(“Non-Conforming Product”), and such non-conformity is not attributable to the
acts or omissions of Distributor, SDI shall, at its option, (i) replace or
repair such Non-Conforming Product, or (ii) refund the purchase price in each
case within forty-five (45) days of the receipt by SDI of the Non-Conforming
Product and SDI shall reimburse Distributor in respect of the costs incurred by
Distributor in relation to any testing, handling, destruction or return of the
Non-Conforming Product.  Distributor’s sole remedies in respect of any failure
by SDI to supply Product conforming to Specifications are set out in this
Section 4.3(c).
 
4.4          Payment.  Payment shall be made by Distributor for Products ordered
hereunder in US Dollars on a net sixty (60) days from date of invoice, no cash
discount basis.  Undisputed over due amounts shall bear interest at a rate equal
to one percent (1%) in excess of the prime lending rate of interest from time to
time announced by The Wall Street Journal as its reference rate for commercial
loans.  In the event that Distributor’s account should become delinquent, SDI
reserves the right to impose C.O.D. payment terms or to require payment at the
time each order is placed by irrevocable letter of credit complying with the
“Uniform Customs and Practices for Documentary Credit” drawn upon a bank
satisfactory to SDI.  It is expressly agreed that in the event that any
undisputed amount owed with respect to the purchase of Products remains unpaid
for a period of ninety (90) days or more, SDI shall have the right to terminate
this Agreement immediately upon written notice to Distributor.
 
4.5          Audit.  Distributor shall keep accurate and complete records of its
activities hereunder for the Term of this Agreement and for a period of three
(3) years from date of termination of this Agreement.  SDI shall have the right,
but not the obligation, upon reasonable notice, to conduct an audit of
Distributor’s and its sub-distributors’ books, records and facilities to
determine if Distributor and its sub-distributors have complied with its
obligations hereunder.
 
 
- 7 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
5.           CERTAIN DUTIES OF THE PARTIES.
 
5.1          Efforts To Secure Orders.  Distributor shall exert its commercially
reasonable efforts to promote the sale of the Products within the Territory and,
following the Second Expansion Date, within the Expansion Territory.
Notwithstanding the foregoing, the parties acknowledge that Distributor’s
Product(s) distribution in the Territory and the Expansion Territory will be
through the established distribution channels of DuPont Qualicon, an operational
division of E. I. du Pont de Nemours and Company, and that Distributor shall not
be obligated to utilize other businesses of E. I. du Pont de Nemours and Company
or its Affiliates, or other distribution channel(s), or to add distributors or
to change its distribution channel.
 
5.2          Promotional Materials, Inserts and Labeling.  SDI will supply
Distributor English language versions of SDI catalogues, circulars and other
advertising materials relating to the Products.  In addition, SDI shall provide
Distributor with each Product detailed package inserts and directions for use,
Product warranties and any end user terms and conditions in the English language
for Distributor’s use in distributing the Product as provided
herein.  Distributor agrees that if it deems translation of such materials to be
necessary, Distributor will bear the expense of translating and printing such
material.  Notwithstanding the foregoing, SDI shall not be responsible for any
variations in content or meaning between such materials translated by
Distributor and the materials supplied by SDI; any such variation shall
constitute an unauthorized act or statement for which Distributor shall be
liable as set forth under this Agreement.
 
5.3          Market Development Strategy. 
 
(a)           Market Plan.  SDI and Distributor shall use commercially
reasonable efforts to develop a marketing strategy that includes specific
tactics for addressing the needs of and penetrating the three key market
segments in food pathogen testing with the lateral flow system in the Territory
and, if applicable, in the Expansion Territory: cultural, automated and
non-automated rapid methods (the “Market Plan”).  Distributor shall use
commercially reasonable efforts to implement the Market Plan.
 
(b)           Regulatory Approval.  SDI and Distributor shall use commercially
reasonable efforts  in the Territory and, if appropriate, in the Expansion
Territory to seek the necessary regulatory approvals to support the Market
Plan.  SDI will provide all necessary data and information to support the
approvals in the Territory and Expansion Territory, however Distributor shall be
responsible for using such data and information to obtain the approvals for the
Products.
 
(c)           Sub-Distributor Strategy.  Distributor (i) shall not sell any
Products to any sub-distributor with a remaining self-life of less than six (6)
months and (ii) shall use commercially reasonable efforts to assure that
sub-distributors implement the Market Plan.  
 
 
- 8 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
5.4          Technically Trained Personnel.  Distributor agrees to assign one or
more technically competent marketers to work on the Market Plan and sale and
distribution of the Products in the Territory and, following the Second
Expansion Date, in the Expansion Territory.  Distributor further agrees to
periodically send its personnel, upon reasonable request by SDI, to a designated
facility of SDI for sales training.  Distributor will pay all travel expenses
for its representatives to and from the facility designated by SDI.  Distributor
shall train and maintain an adequate staff of sales personnel sufficiently
knowledgeable about each of the Products following SDI training guidelines in
order to enable such personnel to promote the sale of the Products as well as to
respond to Customer inquiries and complaints.  Distributor shall provide and
maintain customer support services on a twenty-four hour-a-day, seven day-a-week
basis.
 
5.5          Transportation and Inventory.  Distributor shall transport and
otherwise distribute to its Customers, the Products in accordance with the
applicable Laws.  Distributor will purchase and maintain adequate inventory from
SDI as dictated by market needs within the Territory and, following the Second
Expansion Date, within the Expansion Territory, all at Distributor’s reasonable
discretion.
 
5.6          Records; Reports.  Distributor will maintain accurate records of
the sales of the Products.  In addition, Distributor will, upon request from
SDI, submit to SDI a quarterly written summary report by the twenty-fifth (25th)
day of each quarter that this Agreement continues in effect.  This quarterly
report will include the following information:
 
(a)           A rolling quarterly sales forecast by Product category;
 
(b)           A retrospective quarterly schedule of Product placement by Region;
 
(c)           A rolling twelve (12) month schedule of trade exhibits, trade
shows, and technical conferences; and
 
(d)           Advice as to any significant market or application developments
within the Territory and, following the Second Expansion Date, within the
Expansion Territory.
 
5.7          General Conduct.  Each party shall use its commercially reasonable
efforts to conduct its business in a manner that will reflect favorably upon the
other party and shall not engage in any illegal business practice.  Distributor
shall hold all applicable licenses in connection with its storage, distribution
and sale of the Products in the Territory and, following the Second Expansion
Date, in the Expansion Territory and shall comply with all applicable Laws
relating to its purchase, storage, marketing, distribution and sale of the
Products in the Territory and, following the Second Expansion Date, in the
Expansion Territory.  SDI shall hold all applicable licenses in connection with
its manufacture, storage and sale of the Products sold hereunder and shall
comply with all applicable laws relating to its manufacture, storage and sale of
the Products sold hereunder.  Distributor shall not make any statements,
representations, warranties or guarantees concerning the Products except as
expressly authorized in writing by SDI.  SDI reserves the right to audit and
inspect Distributor’s storage and distribution facilities.
 
 
- 9 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
5.8          Notification.  Each party shall provide the other party with
written notice as soon as practicable of all third party claims and allegations,
of which it becomes aware, that a party is not complying with the applicable
laws associated with the manufacture, storage, distribution or sale of Products
in the Territory and, following the Second Expansion Date, in the Expansion
Territory, or that the Products do not comply with the Specifications
therefor.  Each party shall notify the other party of any recalls or
non-performance of the Products of which it becomes aware and shall cooperate
with the other party and take all reasonable actions to respond to any such
issues relating to the Products.
 
5.9          Customer Complaints.  Distributor shall investigate all complaints
that it receives with respect to its distribution of the Products in the
Territory and, following the Second Expansion Date, in the Expansion Territory,
and to facilitate the recall of the Products, if reasonably required or if
requested by SDI.  Distributor shall promptly report to SDI: (a) any complaint
it receives regarding the Products; (b) any recurring complaint it receives
regarding the Products; and (c) all incidents, of which it becomes aware, that
resulted in personal injury or property damage involving the Products in any
manner whatsoever.  SDI shall cooperate with and provide Distributor reasonable
assistance in addressing all Customer complaints and any recall of Products
where necessary.
 
6.           TRADEMARKS.
 
6.1          Non Exclusive License.  Subject to the terms and conditions of this
Agreement, SDI hereby grants to Distributor a non-exclusive license to the SDI
Trademarks solely for use under the terms of this Agreement.  Sublicensing to
third parties of SDI Trademarks to third parties is expressly prohibited.
Distributor shall be permitted to use the SDI Trademarks only in association
with the Products.  No other use of the SDI Trademarks shall be permitted
without the express written consent of SDI.
 
6.2          Designation.  The Products will be provided to Distributor with
Distributor’s Trademarks and trade dress as specified in Appendix C.  SDI may
include on the Product label the following wording: “Developed and Manufactured
by Strategic Diagnostics Inc. utilizing Rapid ChekR and SELECTTM Technology
(Issued US Patent 7,521,201)”, in such sizes, fonts and locations as may be
reasonably acceptable to parties. From time to time the parties may agree on
joint marketing campaigns to optimize Territory or Expansion Territory, if
applicable, sales performance. Under such circumstances the parties will
mutually agree on the appropriateness and subsequent utilization of relevant
Trademarks.  Each party’s Trademarks shall be and remain the sole property of
such party and any use thereof by the other party shall be limited to the
Products, or such other products as may be authorized in writing by the other
party.  It is expressly agreed that a party’s use of the Trademarks of the other
party is with and on the consent of the other party and that the using party
shall acquire no rights in said Trademarks because of its use thereof.  Each
party shall comply with all instructions issued by the other party relating to
the form and manner in which the other party’s Trademarks shall be used in
connection with the manufacture and/or marketing of the Products and to
discontinue upon notice from the owning party any practice relating to the use
of the Trademarks which in the owning party’s reasonable opinion would adversely
affect the rights or interest of the owning party in such Trademarks.  SDI shall
ensure that the Products are manufactured, stored on its premises and shipped to
Distributor in such a manner that would not depreciate the goodwill associated
with Distributor’s Trademarks used in association with the
Products.  Distributor shall ensure that the Products are marketed, stored on
its premises, and shipped to its Customers, in such a manner that would not
depreciate the goodwill associated with SDI’s Trademarks used in association
with the Products.
 
 
- 10 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
6.3          Trademark Ownership.  Each party acknowledges that the other party
or its Affiliates or licensors are the owner of all rights, title and interest
to the Trademarks owned by the other party and all associated goodwill.  Neither
party will attack, dispute, or contest the validity or the ownership of the
Trademarks of the other party or any registrations issued or issuing with
respect thereto, both during the Term of this Agreement and thereafter.  Each
party’s use of the Trademarks of the other party shall inure to the benefit of
the other party, for all purposes including trademark registrations.  In the
event a party acquires any rights relating to the Trademarks of the other party
for any reason, then such party agrees to assign, and hereby does assign, at no
cost, all such rights, together with any related goodwill, to the other
party.  Neither party shall do any act which would or might endanger, destroy or
similarly affect the value of the goodwill pertaining to the Trademarks of the
other party nor do any act which might support a petition to cancel any
registration relating to the Trademarks of the other party or cause the
applicable registrar to require a disclaimer of exclusive rights in such
Trademarks nor assist any other person or other entity directly or indirectly in
such act.  Each party will immediately execute any documents presented to it by
the other party to confirm the other party’s ownership of all such rights.
 
6.4          No Similar Marks.  Neither party shall use or register any
trademarks or trade names so resembling the Trademarks of the other party as to
be likely to cause confusion or deception both during the Term and thereafter.
 
6.5          Notification of Infringement.  Each party shall promptly notify the
other party in writing of any alleged infringement or unauthorized use of which
it becomes aware by a third party of the Trademarks of the other party and
provide the other party with any applicable evidence of infringement or
unauthorized use.
 
6.6          Enforcement Proceedings.  Each party will be entitled to conduct
all enforcement proceedings relating to the Trademarks owned by that party and
shall at its sole discretion decide what action, if any, to take in respect of
any infringement or alleged infringement of such Trademarks or passing-off or
any other claim or counter-claim brought or threatened in respect of the use or
registration of such Trademarks.  Any such proceedings shall be conducted at the
owning party’s expense and for its own benefit.  At a party’s written request to
the other party and upon the requesting party’s expense, the other party shall
reasonably cooperate with the requesting party in such efforts.  The requesting
party shall at its own discretion decide any settlement for any such proceedings
or claims.
 
6.7          Trademark Prosecution.  Each party shall be solely responsible for
the filing, prosecution and maintenance of the Trademarks owned by such party,
and shall pay all applicable registrations and renewal fees thereto.  Each party
shall reasonably cooperate with the other party in such efforts, which shall
include providing the other party information as to such party’s use of such
Trademarks as the other party may require in registering or maintaining
registrations for its Trademarks.
 
 
- 11 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
7.           PUBLICITY.  Except as otherwise expressly authorized herein, the
name of either party to the Agreement will not be used by the other in any
advertising, publicity or news media related to the Agreement without the prior
written consent of the other party.  Notwithstanding the foregoing, the parties
shall issue a  joint press release disclosing the Agreement in the form attached
hereto as Appendix  G.
 
8.           INTELLECTUAL PROPERTY.
 
8.1          Ownership of Intellectual Property.  SDI or its Affiliates or
licensors shall remain the owner of the intellectual property relating to the
Products and the manufacturing of the Products including any and all rights to
any scientific or technical information, data, discovery, invention (whether
patentable or not), know-how, substances, techniques, processes, systems,
formulations, designs and expertise relating to the manufacture of the Product
which is not generally known to the public and any and all rights under any and
all patent applications and/or patents, now existing, currently pending or
hereafter filed or acquired or licensed by SDI or any Affiliate relating to the
manufacture of the Product, and any foreign counterparts thereof and all
divisionals, continuations, continuations-in-part, any foreign counterparts
thereof and all patents issuing on any of the foregoing, and any foreign
counterparts thereof, together with all registrations, reissues,
re-examinations, supplemental protection certificates, or extensions thereof,
and any foreign counterparts thereof (collectively, the “SDI Intellectual
Property”).
 
8.2          Patent Prosecution and Maintenance.  As between SDI and
Distributor, SDI, at its sole discretion and expense, may: (a) secure the grant
of any patent applications within the SDI Intellectual Property in the Territory
or Expansion Territory; (b) file and prosecute patent applications on patentable
inventions and discoveries relating to the same in the Territory or Expansion
Territory; (c) defend all such applications against third party oppositions in
the Territory or Expansion Territory; and (d) maintain in force any issued
letters patent relating to the same in the Territory or Expansion Territory.
 
8.3          Enforcement.  Each party shall promptly inform the other party in
writing of any actual or alleged unauthorized use of the other party’s
intellectual property by a third party of which it becomes aware and provide the
other party with any available evidence of such unauthorized use.  Each party
shall have the right but not the obligation to enforce for its own benefit
(including by agreement or by litigation) its rights in the intellectual
property owned by it at its own instigation.  Each party shall reasonably
cooperate with the other party to enforce such rights.
 
8.4          Representations and Warranties Relating to Intellectual
Property.  Distributor represents and warrants that it shall (i) not modify or
otherwise derivatize the Products and (ii) that the Products shall be
represented for their intended use.
 
9.           AGREEMENT NOT A FRANCHISE.  Each party agrees and acknowledges that
Distributor has paid SDI no fees or compensation of any form for the right to
enter into this Agreement or to offer for sale the Products hereunder.  All
payments to be made to SDI pursuant to this Agreement shall be made in
connection with bona fide sales transactions with respect to the Products.
 
 
- 12 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
10.           NO AGENT OR LEGAL REPRESENTATIVE.  This Agreement does not
constitute either party as the agent or legal representative of the other party
for any purpose whatsoever.  Neither party is granted any right or authority to
assume or to create any obligation or responsibility, express or implied, on
behalf of or in the name of the other party or to bind it in any manner
whatsoever.
 
11.           INDEMNIFICATION.
 
11.1          Mutual Indemnity.  Subject to the provisions of Section 11.2, each
party (the “Indemnifying Party”) shall defend and/or settle any third party
claim or action brought against the other party, its Affiliates, and/or their
respective officers, directors, members, licensors, employees, agents,
distributors and representatives (collectively, the “Indemnified Parties”), to
the extent such claim or action arises from (1) any breach by the Indemnifying
Party of any of its representations, warranties or covenants contained in this
Agreement or (2) personal injury or property damage to third persons arising out
of or related to this Agreement or the Products to the extent caused by the
Indemnifying Party’s negligence or willful misconduct.  In addition, the
Indemnifying Party shall indemnify and hold harmless the Indemnified Parties
from and against any damages, fees, and expenses (including reasonable
attorneys’ fees) payable by any of them to third parties in connection with any
such claim or action.
 
11.2          Additional Indemnity of SDI.  SDI shall defend and/or settle, and
indemnify and hold harmless Distributor, its Affiliates or subdistributors
and/or their respective officers, directors, members, licensors, employees,
agents and representatives (each, a “Distributor Indemnified Person”) from and
against, any third-party claim or action brought against a Distributor
Indemnified Person, and all damages, losses, liabilities, and expenses
(including reasonable attorneys’ fees) suffered, incurred, or awarded or imposed
against any Distributor Indemnified Person in connection with any such claim or
action to the extent such claim or action concerns an allegation that any of the
Products, or any portion thereof, infringe any intellectual property or other
proprietary right of a third party.  In addition to the foregoing, if such a
claim results in a judgment of infringement, SDI may (i) provide Distributor
with non-infringing Products; (ii) obtain for Distributor the rights to
distribute such Products, or (iii) accept a return of such Products and credit
Distributor with the price paid less an allowance for use.
 
12.           WARRANTIES AND LIMITATIONS OF LIABILITY.
 
12.1          Limited Warranty. SDI offers a limited warranty to Customers of
the Products.  The terms of that warranty are set forth on Appendix E and is the
only warranty given by SDI to Customers.  Distributor is prohibited from
extending any warranty with respect to the Products on behalf of SDI.  All
shipping charges for returning Products to SDI for Warranty Service shall be
paid by Distributor or the Customer.
 
 
- 13 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
12.2          Mutual Representations, Warranties and Covenants.  Each party
represents, warrants and covenants that:
 
(a)           it is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has the
corporate power and authority to execute, deliver, and perform this Agreement;
 
(b)           the execution of this Agreement and the performance thereof have
been duly authorized by all necessary corporate action on its part and do not
conflict with the terms or conditions of any agreement to which such party is
subject; and
 
(c)           when executed and delivered by it, this Agreement will constitute
a legal, valid and binding obligation of it, enforceable against it in
accordance with the provisions of this Agreement.
 
12.3          Additional Representations, Warranties and Covenants of
Distributor.  Distributor represents, warrants and covenants that: (a) it shall
represent the Products accurately and fairly and shall refrain from misleading
or unethical business practices; (b) it shall conduct its business in a manner
that reflects favorably on the Products and the good name, goodwill and
reputation of SDI; (c) it shall avoid deceptive or unethical practices,
including but not limited to disparagement of the Products; (d) it shall not
make any representations, warranties or guarantees to Customers or other third
parties or to the trade with respect to the specifications, features or
capabilities of the Products that are inconsistent with the literature or
documentation provided by SDI, and (e) it shall perform its obligations under
this Agreement in compliance with all applicable laws.
 
12.4          Additional Representations, Warranties and Covenants of SDI. SDI
additionally represents and warrants to Distributor that: (i) all services
performed by or on behalf of SDI under this Agreement shall be performed in a
professional and workmanlike manner consistent with industry standards by
trained and fully qualified personnel; (ii) it owns or has sufficient rights to
manufacture and sell the Products in the Territory supplied to Distributor
hereunder; (iii) the Product and that the use of the Product and the process by
which the Product is made, does not infringe or misappropriate any patent,
copyright, trademark, trade secret or other third party proprietary right in the
Territory and (iv) title to all Products supplied to Distributor hereunder will
be conveyed free and clear of any liens or encumbrances.
 
12.5          Disclaimer.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, ALL
WARRANTIES, CONDITIONS, AND REPRESENTATIONS WITH RESPECT TO THE PRODUCTS,
WHETHER EXPRESS OR IMPLIED, ARISING BY LAW, CUSTOM, PRIOR ORAL OR WRITTEN
STATEMENT BY THE PARTIES, OR OTHERWISE (INCLUDING, BUT NOT LIMITED TO ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND
NON-INFRINGEMENT) ARE HEREBY OVERRIDDEN, EXCLUDED AND DISCLAIMED.
 
 
- 14 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
12.6          Limitation of Liability.  UNDER NO CIRCUMSTANCES SHALL EITHER
PARTY BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE, OR
INCIDENTAL DAMAGES OR LOST PROFITS, WHETHER FORESEEABLE OR UNFORESEEABLE, BASED
ON CLAIMS OF THE OTHER PARTY (INCLUDING, BUT NOT LIMITED TO, CLAIMS FOR LOSS OF
GOODWILL, USE OF MONEY, OR USE OF THE PRODUCTS, INTERRUPTION OF STOPPAGE OF
WORK, OR IMPAIRMENT OF OTHER ASSETS), ARISING OUT OF BREACH OR FAILURE OF
EXPRESS OR IMPLIED WARRANTY, BREACH OF CONTRACT, MISREPRESENTATION, NEGLIGENCE,
STRICT LIABILITY IN TORT, OR OTHERWISE.
 
13.           TERM, TERMINATION AND RENEWAL.
 
13.1          Initial Term.  This Agreement completely amends and restates the
Original Agreement in its entirety and shall take effect as of the date first
above written and, unless terminated sooner as provided below or otherwise
provided herein, shall continue in force until December 31, 2011 (the “Initial
Term”), subject to renewal as provided in Section 13.2 below.
 
13.2          Renewal.  Distributor and SDI agree that this Agreement shall
automatically renew for additional one (1) year periods (each a “Renewal Term”
and all Renewal Terms together with the Initial Term, the “Term”) unless either
Distributor or SDI shall have provided written notice to the other party of such
party’s intent to not renew the Agreement at the end of the Initial Term or the
then-current Renewal Term at least ninety (90) days prior to the expiration of
the Initial Term or the then-current Renewal Term.
 
13.3          Termination for Breach. Each party hereby agrees that its failure
to perform any of its obligations under this Agreement shall give the other
party the legal justification and right to unilaterally terminate this Agreement
within thirty (30) days after receipt by the defaulting party of written notice
specifying the nature of the default and the non-defaulting party’s intention to
terminate, unless within said thirty (30) day period, the defaulting party shall
have cured the default to the non-defaulting party’s sole satisfaction, provided
that such default is capable of cure.
 
13.4          Insolvency, etc. This Agreement may be terminated promptly and
without notice by a party upon the occurrence of any of the following events:
(a) the other party becomes insolvent or bankrupt; (b) the other party’s
business is placed in the hands of a receiver or trustee for the benefit of
creditors, whether by voluntary act of the other party or otherwise; (c) the
sale of all or substantially all of the assets of the other party; (d) the sale
of more than twenty-five percent (25%) of the equity interests of the other
party; or (e) any nationalization or other governmental taking of the other
party’s business or assets.
 
13.5          Enactment of Law.  This Agreement may be terminated by either
party in the event of an enactment of any law that would render it impossible
for the other party to perform its obligations hereunder.
 
 
- 15 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
13.6          Effects of Termination. In the event of any expiration or
termination of this Agreement, upon Distributor’s request, SDI shall use
commercially reasonable efforts to supply Distributor with Products for up to a
period of three (3) months following such expiration or termination upon the
terms and conditions contained in this Agreement.  In addition to the foregoing,
in the event of the expiration or termination of this Agreement, Distributor
shall be entitled to continue to sell its on-hand inventory (including, but not
limited to, the inventory from the above-mentioned supply of Product) of
Products in accordance with the provisions hereof until exhausted unless SDI
shall have agreed to repurchase from Distributor, and Distributor shall have
agreed to resell to SDI, such on hand inventory.  Each of SDI and Distributor
agree that, upon the termination of this Agreement, it shall negotiate in good
faith with the other to agree on the terms and procedures of the “unwinding” of
the business relationship established by this Agreement, which agreement may,
but need not, include Distributor providing to SDI certain sales and marketing
information and documents, sales and product training, and information regarding
product registrations in jurisdictions where a Product has been registered.
 
14.           CONFIDENTIAL INFORMATION. 
 
14.1          Non-Disclosure.  Each party, its officers, employees and agents,
will hold in absolute confidence all technical and other confidential
information, as well as prices, quotations, discounts, and other data, market
and product information, provided by the other party, to the non-disclosing
party, regardless of form, and will not permit their use in any way that is
inconsistent with this Agreement or which may be detrimental to the disclosing
party or its Affiliates.  All such data shall be surrendered to the disclosing
party immediately upon its request in the event of termination or expiration of
this Agreement.  Notwithstanding the foregoing, nothing contained in this
Section shall restrict or preclude a party from using or disclosing information
to the extent such information was (a) generally available or known to the
public at the time of the disclosure to the receiving party by the providing
party, (b) in the receiving party’s lawful possession prior to the time of the
disclosure by the providing party or (c) independently developed by the
receiving party without reliance upon the confidential information of the
providing party.
 
14.2          Injunctive Relief.  Each party acknowledges and agrees that a
breach of the covenants and agreements contained in this Agreement may cause
irreparable harm or injury to the other party and that such other party shall be
entitled to seek injunctive relief enjoining and restraining the breaching party
from doing or continuing to do any such act in breach of this Agreement.
 
15.           FAILURE TO ENFORCE PROVISIONS.  The failure of either party to
enforce at any time or for any period of time the provisions hereof shall not be
construed to be a waiver of such provisions or of the right of such party
thereafter to enforce such provisions.
 
16.           COMPLIANCE WITH LAW.  Each party acknowledges that the other party
is a US corporation and, as such, is subject to the provisions of the Foreign
Corrupt Practices Act of 1977 of the United States of America, 91 Statutes at
Large, Sections 1495 et seq., which prohibits the making of corrupt payments to
foreign officials, political parties or candidates or to persons who will offer
or give such payments to any of the foregoing in order to obtain business.  Each
party further acknowledges that it is familiar with the provisions of such Act
and hereby agrees that it shall take or permit no action which will either
constitute a violation under, or cause the other party to be in violation of,
the provisions of said Act.  It is agreed that this Section 16 shall be a
material provision of this Agreement.
 
 
- 16 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
17.           NOTICES. Any notice or other communication required or permitted
to be made or given by either party hereto pursuant to this Agreement shall be
sufficiently made or given on the date of receipt if sent to such party by
registered or certified air mail, postage prepaid, by internationally recognized
courier service with fees prepaid, or by Facsimile transmission, in either case
addressed or directed, in the case of SDI, to it, at the address set forth in
the introduction to this Agreement or if by facsimile to (302) 456-6770, and in
the case of  Distributor, to its address set forth in the introduction above, or
if by facsimile to:  (302) 695-5281, or to such other address as shall be
designated by written notice given to the other party in accordance with the
provisions of this Section.
 
18.           SEVERABILITY. If any provisions of this Agreement shall be held or
deemed to be invalid, inoperative or unenforceable as applied to any particular
case in any jurisdiction or jurisdictions, because of its conflicting with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.
 
19.           GENERAL PROVISIONS.
 
19.1          Entire Agreement.  This Agreement cancels and supersedes any and
all previous agreements, arrangements, course of conduct or understandings
between the parties (including, without limitation, the Original Agreement and
Purchase Orders); contains the entire agreement between the parties with respect
to the subject matter hereof; and any representations, promises or conditions
not incorporated herein shall not be binding upon either party.  This instrument
will not be an effective or binding agreement until a copy hereof shall have
been signed by Distributor and accepted in writing by an officer of SDI nor
shall any modification, termination or waiver of any of the provisions herein
contained, or any future representation, promise, warranty or condition in
connection with the subject matter hereof be binding upon SDI or Distributor
unless made in writing and signed on behalf of each of SDI and Distributor by
one of its officers.  Headings are included in this Agreement for reference
purposes only and shall not affect the meaning or interpretation of this
agreement.
 
19.2          Agreement Not Assignable.  This Agreement constitutes a personal
contract between SDI and Distributor and neither party shall transfer or assign
any part thereof without the other party’s prior written consent; provided,
however, that either party may assign this Agreement, in whole or in part, to
any of its Affiliates or, subject to the next sentence, to a purchaser of all or
substantially all of such party’s food pathogen testing assets.  To the extent
that a party desires to assign this Agreement to a purchaser of all or
substantially of such party’s food pathogen testing assets, such party (the
“Transferring Party”) shall notify the other party (the “Non-Transferring
Party”) in writing of the desire to assign this Agreement to such purchaser at
least sixty (60) days prior to consummating the assignment of this
Agreement.  Within such sixty (60) day period, the Non-Transferring Party shall
have the right to terminate this Agreement by providing written notice to the
Transferring Party indicating that it is electing to terminate this Agreement.
 
 
- 17 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
19.3          Dispute Resolution.  In the event of any controversy or claim
arising out of or relating to any provision of this Agreement or the breach
thereof, the parties shall try to settle those conflicts amicably between
themselves.  Within five business days of receiving written notice from a party
that a dispute exists, the parties shall meet and negotiate in good faith for a
period not to exceed thirty (30) business days to resolve such dispute. If the
parties have been unable to resolve dispute within 30 days of first notifying
the other party, either party shall have the right to pursue any available legal
and equitable remedies in a court of competent jurisdiction.
 
19.4          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws (other than those relating to conflict of laws) of
the State of Delaware, and except as provided above all disputes arising
hereunder shall be adjudicated before and settled by the courts of the State of
Delaware; the each party hereby irrevocably consents to the jurisdiction of the
foregoing courts, acknowledges their competence and agrees to be bound by any
final judgment thereof in any action, suit or proceeding arising out of this
Agreement.  Each party agrees that service of process or notice with respect to
any such action or proceeding shall be effective if given in accordance with
Section 17 hereof.
 
19.5          Waiver.  No waiver of any right under this Agreement shall be
deemed effective unless contained in a written document signed by the party
charged with such waiver, and no waiver of any breach or failure to perform
shall be deemed to be a waiver of any future breach or failure to perform or of
any other right arising under this Agreement.
 
19.6          Further Assurances.  At the request of any of the parties, the
other party or parties shall (and shall use reasonable efforts to procure that
any other necessary third parties shall) execute and do all such documents, acts
and things as may reasonably be required subsequent to the signing of this
Agreement for assuring to or vesting in the requesting party the full benefit of
the terms hereof.
 
19.7          Headings.  The headings herein are for the convenience of the
parties only and shall not be used in the interpretation of the provisions
hereof.
 
19.8          Counterparts.  This Agreement may be executed in several
counterparts (including by facsimile) and all when so executed shall constitute
one agreement, binding on all of the parties hereto, even though all of the
parties are not signatories to the original or the same counterpart.
 
19.9          Survivability.  Sections 1, 3.2, 4.2(c), 4.3, 4.4, 4.5, 5.6, 5.8,
5.9, 6, 8, 11, 12, 13.6, 14, 17 and 19 shall survive the termination or
expiration of this Agreement for any reason.
 
[signature page follows]
 
 
- 18 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
IN WITNESS WHEREOF, the parties hereto have, by their authorized
representatives, duly executed this Agreement as of the date first set forth
above.
 
STRATEGIC DIAGNOSTICS INC.
E. I. DU PONT DE NEMOURS AND COMPANY, through its DuPont Qualicon business

 

         
By:
/s/ Francis M. DiNuzzo   
By:
/s/ John P. McMenamin  
Title: 
President and Chief Executive Officer   
Title:
Director of Operations 

 
913586
                                                   
 
 

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
APPENDIX A
PRODUCTS AND TRANSFER PRICES



Product
Transfer Prices
“Product” shall mean an immunoassay-based lateral flow detection device or strip
for the detection of:
●     E coli O157
●     Salmonella
●     Listeria
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]

 
Product
SDI Item # Equivalent
Dupont Qualicon Item #
Transfer Prices $USD
 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]



 
 

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement

APPENDIX B
PRODUCT SPECIFICATIONS


[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


 
 

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement

APPENDIX C
TRADEMARKS


SDI Trademarks:


RapidChek®


RapidChek® SELECT™

RAPID LOGO [img001.jpg]
Distributor Trademarks:


DuPont™
 
DU PONT LOGO [img002.jpg]


Lateral Flow System™


 
 

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
APPENDIX D
FORM OF PURCHASE ORDER


[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


 
 

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
APPENDIX E
END USE CUSTOMER WARRANTY




Seller warrants that its products shall conform to the description of such
products as provided in Seller’s product specifications or other literature, if
furnished to Buyer. THIS WARRANTY IS EXCLUSIVE. AND SELLER MAKES NO OTHER
WARRANTY, EITHER EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE. Seller’s warranties made
in connection with this sale shall not be effective if Seller has determined in
its sole discretion that Buyer has misused the products in any manner or has
failed to use the products in accordance with instructions, if any, furnished by
Seller. Seller’s sole and exclusive liability and Buyer’s exclusive remedy with
respect to products proved to Seller’s satisfaction to be defective or
nonconforming shall be the replacement of such products in accordance with
Seller’s instructions. SELLER SHALL NOT BE LIABLE FOR ANY INCIDENTAL,
CONSEQUENTIAL OR CONTINGENT DAMAGES.
 
 
 

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
APPENDIX F
YEARLY TARGET AMOUNTS AND REGIONAL MARKET SHARE TARGET


[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


 
 

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
APPENDIX G


JOINT PRESS RELEASE


Strategic Diagnostics Inc. and DuPont Qualicon
Expand Global Distribution Agreement


SDI’s RapidChek® SELECT™ E. coli O157:H7 and Salmonella,
food pathogen detection products added


Newark and Wilmington, DE (July 29, 2009) – SDI (Strategic Diagnostics Inc.,
NASDAQ: SDIX), a leading provider of biotechnology-based detection solutions for
food safety and life science applications, and Wilmington, DE-based, DuPont
Qualicon today announced the expansion of their distribution agreement to
include SDI’s proprietary RapidChek® SELECT™ products.


DuPont Qualicon currently markets SDI’s RapidChek E. coli O157:H7, Salmonella
and Listeria outside the United States as the DuPont™ Lateral Flow System. Under
the terms of the expanded agreement, DuPont Qualicon will now also market SDI’s
RapidChek® SELECT™ tests and proprietary enrichment media under the same
name.  SDI will continue to market its RapidChek and RapidChek SELECT line of
food pathogen test systems directly in the United States and through selected
distributors outside the U.S.


RapidChek and RapidChek SELECT are easy to use, accurate and affordable pathogen
detection systems. Each test focuses on the total process, optimizing both the
enrichment and the detection portion of the test system. All systems have a
proprietary enrichment broth, ensuring superior recovery and growth of the
target pathogen, if present in the food sample. In addition, the test strips
provide clear and rapid results.


Tim Lawruk, SDI Food Safety Marketing Manager said, “Given the globalization of
the food market, the global customer base needs to have consistent quality
systems and testing methodologies around the world. We believe this will drive
them to employ fast, accurate, and cost-effective technologies such as
RapidChek. Expanding our relationship with DuPont Qualicon to include our
proprietary SELECT platform will allow both DuPont Qualicon and SDI to continue
enjoying excellent growth and market acceptance globally.”
 
Fran DiNuzzo, President and CEO of SDI, added, “SDI continues to search for and
implement ways to help customers ensure that their products meet global safety
standards. The expanded agreement with DuPont Qualicon demonstrates our
commitment to provide the worldwide food market with complete testing solutions,
providing highly differentiated solutions that give our customers added
value.  We are excited to be working with DuPont Qualicon as a key partner in
support of international food safety.”


 
- 2 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
According to John P. McMenamin, Director of Operations for DuPont Qualicon, “The
immunoassay systems developed by SDI meet DuPont standards for high quality and
performance. They broaden the range of choices in pathogen testing we offer to
food companies.”


About Strategic Diagnostics Inc. (SDI)
Strategic Diagnostics Inc. develops, manufactures and markets
biotechnology-based detection solutions to a diverse customer base, across
multiple industrial and human health markets. By applying its core competency of
creating custom antibodies to assay development, the Company produces unique,
sophisticated diagnostic testing and reagent systems that are responsive to
customer diagnostic and information needs. Customers benefit with quantifiable
return on investment by reducing time, labor, and/or material costs. All this is
accomplished while increasing accuracy, reliability and actionability of
essential test results. The Company is focused on sustaining this competitive
advantage by leveraging its expertise in immunology, proteomics,
bio-luminescence and other bio-reactive technologies to continue its successful
customer-focused research and development efforts. Recent innovations in high
throughput production of antibodies from genetic antigens will complement the
Company’s established leadership in commercial and custom antibody production
for the Research, Human/Animal Diagnostics, and Pharmaceutical industries, and
position the Company for broader participation in the pharmacogenomics market.


About DuPont Qualicon
DuPont Qualicon is a world leader in food diagnostics, dedicated to providing
the food industry with innovative solutions using the best science
available.  The automated BAX® system, with certifications and regulatory
approvals in the Americas, Asia and Europe, uses leading-edge technology,
including PCR assays, tableted reagents and optimized media, to genetically
detect organisms in food and environmental samples. For tracking contamination
and tracing its source, the DuPont Qualicon RiboPrinter® system is an automated
DNA-based method that identifies bacteria and provides sub-species
characterization in the same test. More information on DuPont Qualicon is
available at www.qualicon.com.
 
 
- 3 -

--------------------------------------------------------------------------------

 
STRATEGIC DIAGNOSTICS INC.
Amended and Restated Distribution Agreement
 
This news release may contain forward-looking statements reflecting SDI’s or
DuPont’s current expectations. When used in this press release, the words
“anticipate”, “could”, “enable”, “estimate”, “intend”, “expect”, “believe”,
“potential”, “will”, “should”, “project”, “plan” and similar expressions as they
relate to SDI or DuPont are intended to identify said forward-looking
statements. Investors are cautioned that all forward-looking statements involve
risks and uncertainties, which may cause actual results to differ from those
anticipated by SDI or DuPont at this time. Such risks and uncertainties include,
without limitation, changes in demand for products, delays in product
development, delays in market acceptance of new products, retention of customers
and employees, adequate supply of raw materials, inability to obtain or delays
in obtaining fourth party, including AOAC, or required government approvals, the
ability to meet increased market demand, competition, protection of intellectual
property, non-infringement of intellectual property, seasonality, and other
factors more fully described in SDI’s or DuPont’s public filings with the U.S.
Securities and Exchange Commission.

 
SDI Company
Contact:                                                                                     SDI
Investor Contact:
 

Tim Lawruk The Trout Group     Food Safety Marketing Manager  Brian Korb    
(302) 456-6789  (646) 378-2923     www.sdix.com bkorb@troutgroup.com    

 
DuPont Qualicon Contact:
John McMenamin
Director of Operations
(302) 695-5252
www.qualicon.com
 
 
- 4 -
 